      Case 1:20-cr-00411-RA Document 45 Filed 06/17/21 Page 1 of 1


                      SHE R T R E M O N T E                    LLP


                                                                     June 17, 2021

VIA ECF

Hon. Ronnie Abrams                                               Application granted. The conference
United States District Judge                                     is adjourned to October 1, 2021 at
Southern District of New York                                    3:30 p.m. Time is excluded until
Thurgood Marshall United States Courthouse                       October 1, 2021, under the Speedy
40 Foley Square                                                  Trial Act, pursuant to 18 U.S.C.
New York, New York 10007                                         Section 3161(h)(7)(A).

                                                                 SO ORDERED.
              Re:     United States v. Yoel Abraham, et al.,
                      Case No. 20 Crim. 411 (RA)                 ____________________________
                                                                 Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                               June 18, 2021

       We represent Yoel Abraham, a defendant in the above-referenced case. We write
on behalf of the parties to request an adjournment of the status conference currently
scheduled for June 25, 2021. All defense counsel join in this request and the government
consents to the proposed adjournment.

        The defendants recently received a discovery production that contains voluminous
data from extractions of various digital devices. We are reviewing these materials in
addition to analyzing the substantial discovery produced to the government by Amazon.
We anticipate making certain additional discovery requests to the government, which will
require additional time for the government disclose and for us to review. Accordingly,
we are unlikely to be in a position meaningfully to gauge whether and on what schedule
motions would need to filed in this matter until at least the end of the summer. We
therefore request an adjournment of the status conference of approximately ninety days.
In light of the Jewish holidays throughout September, we respectfully request that the
Court schedule the conference on or after September 30, 2021.

       As noted, counsel for all defendants join in this request and the government
consents. We consent on behalf of our client to the exclusion of time under the Speedy
Trial Act until the next status conference.

                                            Respectfully submitted,

                                                    /s/
                                            Justine A. Harris
                                            Noam Biale

                                            Attorneys for Yoel Abraham

cc:    All counsel (via ECF)
              90 Broad Street | 23rd Floor | New York, NY 10004
        www.shertremonte.com | tel. 212.202.2600 | fax. 212.202.4156
